Citation Nr: 0817742	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to an increased, compensable disability 
rating for a shell fragment wound scar of the left shoulder. 

5.  Entitlement to an initial compensable disability rating 
for burn scars of the fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2002, January 2003, and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  

The September 2002 rating decision denied the veteran's claim 
for a compensable disability rating for his service-connected 
shell fragment wound scar of the left shoulder.  The January 
2003 rating decision again denied the veteran's claim for an 
increased disability rating for his service-connected shell 
fragment wound scar of the left shoulder, as well as denied 
the veteran's claims of entitlement to service connection for 
a bilateral foot disability and a back disability.  This 
rating decision also granted service connection for burn 
scars of the fingers, and assigned a noncompensable 
disability evaluation, effective January 29, 2002.

In the February 2006 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left shoulder disability.  




FINDINGS OF FACT

1.  In a September 1978 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
bilateral foot disability and a back disability.

2.  Evidence added to the record since the RO's September 
1978 decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claims, nor 
does it raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for a bilateral 
foot disability and a back disability.  

3.  There is no competent medical nexus evidence of record 
indicating the veteran's left shoulder disability is causally 
or etiologically related to his service in the military.

4.  Throughout the rating period on appeal, the objective 
clinical evidence of record indicates that the scar, shell 
fragment wound of the left shoulder, is superficial, but it 
is not unstable, productive of limitation of function of the 
left upper extremity, and does not exceed 12 square inches.

5.  Throughout the rating period on appeal, the veteran's 
burn scars of the fingers are superficial, but the scars are 
not unstable, productive of limitation of function, and do 
not exceed 12 square inches.


CONCLUSIONS OF LAW

1.  The September 1978 RO decision that denied the veteran's 
claims of entitlement to service connection for a bilateral 
foot disability and a back disability is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a bilateral foot 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2007).

3.  New and material evidence has not been received to reopen 
the claim for service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2007).

4.  A left shoulder disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

5.  The criteria for a compensable disability rating for a 
scar, shell fragment wound of the left shoulder, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic 
Codes 7801-7805 (2007).

6.  The criteria for an initial compensable disability rating 
for burn scars of the fingers have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7801-7805 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

As the January 2003 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for burn 
scars of the fingers, such a claim is now substantiated.   As 
such, his filing of a notice of disagreement as to this 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's burn scars 
of the fingers, and included a description of the rating 
formulas for all possible schedular ratings under the 
relevant diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
disability evaluation that the RO had assigned.  

In addition, March 2004, September 2004, and March 2006 VCAA 
letters explained the evidence necessary to substantiate the 
claim for service connection for a left shoulder disability, 
as well as the claims for increased disability ratings for 
the service-connected shell fragment wound scar of the left 
shoulder and burn scars of the fingers.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claims. 

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to all of the applicable 
information for both the petitions to reopen and the relevant 
diagnostic codes and other applicable information for the 
veteran's increased rating claim for his shell fragment wound 
scar of the left shoulder.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by a service 
organization in this case.  Further, a statement of the case 
issued in February 2004, and multiple supplemental statements 
of the case, under the heading "Pertinent Laws; Regulations; 
Rating Schedule Provisions," set forth the relevant 
regulations (38 C.F.R. §§ 3.156) for consideration of the 
veteran's petitions to reopen.  Similarly, an SOC issued in 
February 2006, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (38 C.F.R. § 4.118, Diagnostic Code 
7805) for rating the shell fragment wound scar at issue, and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was, thus, informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the current evaluation assigned 
by the RO.  Also, the claimant demonstrated that there was 
actual knowledge of what was needed to establish his claims.  
Actual knowledge is established by statements by the claimant 
and the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his claims.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

A January 2008 letter from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claims, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
were decided before the issuance of complete appropriate VCAA 
notice.  As such, the timing of the VCAA notice is presumed 
to be prejudicial.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examinations, and private medical 
records.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
transcripts of his hearing before a Decision Review Officer 
of the RO, as well as a transcript of his hearing before the 
undersigned VLJ of the Board.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  



New and Material Evidence

Legal Criteria

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in January 2002, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Analysis

The veteran's claims of entitlement to service connection for 
a bilateral foot disability and a back disability were 
initially denied by the RO in a September 1978 rating 
decision.  No appeal was taken from that determination, and 
it is final.  See 38 U.S.C.A. § 7105 (West 2002).
 
The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision as to the veteran's bilateral foot disability and 
back disability, included the veteran's service medical 
records, VA and private medical records, and VA examination 
reports.  

The service medical records reveal that the veteran 
complained of chronic back pain, relieved by a chiropractor, 
at his entrance into service, although examination was 
normal.  During service, the veteran was treated for low back 
pain in May 1968, diagnosed as mild lumbar strain, wherein he 
reported that a doctor had replaced a vertebrae prior to his 
entrance into service.  In August 1968, the veteran was 
treated for a callus of the right foot.  At separation, the 
veteran reported a history of back and foot trouble, but 
physical examination was normal.

VA medical records, dated in 1977, show that the veteran had 
his feet debrided.

An August 1978 letter from L. C. H., D.O., states that he 
treated the veteran for myositis and spondylitis of the 
cervical dorsal spine due to a cerebral concussion and acute 
sprain and strain due to an injury in May 1969.  Dr. H noted 
that the veteran reinjured this area in an auto accident in 
November 1969 and that the veteran had a chronic strain and 
sprain of the right foot due to an injury in spring of 1969.

An August 1978 VA examination report indicates that, 
following examination, the veteran was diagnosed with 
callosities of the plantar surface of the feet and chronic 
lumbosacral strain.

The veteran also submitted several lay statements indicating 
that the veteran had a history of back and foot pain.

The evidence added to the record subsequent to the RO's 
September 1978 decision includes VA and private medical 
records, as well as VA examination reports and transcripts of 
the veteran's testimony before the RO and the undersigned 
VLJ.  

Private medical records from Mercy Hospital indicate that the 
veteran was injured in a car accident in November 1969.

Private medical records dated 1978 to 1979 indicate that the 
veteran was treated for his low back beginning in March 1978 
for complaints of pain after injuring himself while moving 
furniture.

Private medical records from Story County Medical Center 
indicate that was treated for a cervical strain/injury 
related to a occupational motor vehicle accident in 1996.  A 
history of neck pain related to a motor vehicle accident in 
1991 was also noted.  In 2001, the veteran was treated for 
complaints of low back pain/strain and chronic pain syndrome.

A June 2002 letter from G. D. N., D.P.M., indicates that his 
father, also a podiatrist, treated the veteran beginning in 
1976 for a plantar wart under the first metatarsal of the 
left foot.  Dr. N noted that the veteran's occupation 
required "hard-stand[ing]", and the veteran required 
palliative measures.  In addition, Dr. N noted that the 
veteran underwent an osteotomy on the left foot in 1981.

A November 2002 VA feet examination report states that, upon 
examination, the veteran had minimal calluses on the weight-
bearing points of the feet, less likely than not related to 
his calluses in service.

A November 2003 VA treatment note indicates that the veteran 
was seen for ongoing foot care, but that he denied complaints 
of pain.  He was also seen for complaints of back pain, and a 
home exercise program was recommended.

A letter from L. C. H., D.O., received in June 2004, states 
that he treated the veteran in approximately September 1969 
for trauma of the right foot during service, as  well as a 
lower spine stress injury, including muscular sprain and 
strain.

Additional VA treatment records dated during 2004 indicate 
that the veteran complained of bilateral foot and back pain.  
He was diagnosed with a herniated nucleus pulposus of L4-5 
and chronic lumbar radiculopathy to the left lower extremity.  
He was also treated for bilateral plantar fasciitis and 
Morton's neuroma of the right foot.

A September 2004 VA examination report indicates that 
evaluation of the veteran's feet was normal for pain, 
pathologic calluses, and eversion of the heels.  Diagnoses 
included chronic low back pain with degenerative disease of 
the lumbar spine that is less likely than not caused by or 
the result of a disease or injury during military service.  
The VA examiner also found that the veteran's back disability 
was not permanently aggravated by a disease or injury during 
military service.  The veteran's back disability was more 
likely related to the combine effects of shortening of the 
left lower extremity, scoliosis, lumbarization of S1, L4-5 
bulging disc, old compression fracture of L1, multiple motor 
vehicle accidents, and the aging process with degenerative 
spondylosis of the lumbar spine; the lumbarization, 
scoliosis, and left lower extremity shortening are 
congenital, and the other conditions are the result of post-
service trauma and the aging process.

In 2005, the veteran was treated at VA for generalized severe 
metatarsalgia with mild secondary neuritic pain and possible 
burning of the feet due to long history of disc disease of 
the back.  His pain was associated with mechanical 
dysfunction of the feet.

A January 2006 VA examination report states that, upon review 
of the veteran's claims file and his occupational history, as 
well as a physical examination, the VA examiner found that 
the veteran's degenerative disc disease of the lumbar spine 
was less likely than not related to his military service, as 
the veteran had chronic back pain prior to service, and the 
service medical records do not show permanent aggravation of.  
The examiner found that the veteran's back disability was 
consistent with his post-service involvement in multiple 
motor vehicle accidents and occupational history.  The VA 
examiner also found that the veteran's bilateral plantar 
fasciitis and Morton's neuroma of the right third inter-
digital space were less likely than not related to his 
military service, and more likely related to his occupational 
history.

VA treatment records from 2006 and 2007 show treatment for 
his back and foot pain through the pain management clinic and 
a chiropractor.

At a hearing before a DRO at the RO in May 2007, the veteran 
denied receiving treatment for his back during his military 
service, and testified that none of his treating providers 
have associated his back problems or foot problems with his 
military service.

A June 2007 letter from D. K. R., D.C states that he (Dr. R) 
treated the veteran intermittently since 2001 for chronic 
middle and lower back pain.  Dr. R opined that the veteran's 
back problems originated from an accident on an armored 
personnel carrier during his military service.  Dr. R 
explained that his opinion was based on the veteran's report 
that he had back problems since that accident.

The veteran subsequently submitted treatment records from Dr. 
R, dated July 2001 through February 2008.  According to these 
records, the veteran reported, as to his history of 
accidents/falls/injuries, that he was broadsided in a 1991 
motor vehicle accident and rear-ended while operating a snow 
plow in 1995 and again in 1996.   

The veteran testified before the undersigned VLJ in February 
2008.  According to the transcript, the veteran testified 
that he injured his back and feet when he was thrown from an 
armored personnel carrier when it was hit by a rocket 
propelled grenade during his military service.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the last final RO decision in 1978.  The 
veteran's treatment records and examination reports, as well 
as the transcript, are not cumulative and redundant of the 
evidence in the claims file at the time of the RO's September 
1978 rating decision.  Thus, that evidence is considered 
"new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the veteran's back or foot disabilities were incurred or 
aggravated during his military service.   The RO also found 
that there was no history of an injury to the back during his 
military service and the veteran's callosities were not 
related to his service, and his keratoma of the foot was a 
constitutional or developmental abnormality and not a 
disability under the law.

The records submitted by the veteran during the years since 
the September 1978 RO decision refer primarily to the 
evaluation and treatment, i.e., the current diagnosis and 
severity, of his many disabilities, including his current 
back and foot disabilities.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing the 
veteran's current condition are immaterial to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence.).  

The Board is mindful of the veteran's assertions that he is 
entitled to service connection because he was treated for 
back pain and a callus of the right foot during his service, 
and because he injured his left shoulder and right toe during 
his military service.  But the mere fact that he was treated 
for his back and right foot during his service is 
insufficient, in and of itself, to suggest in-service 
incurrence or aggravation of a disability.  This is 
especially true in the absence of any medical evidence 
suggesting this might have occurred in his particular 
instance.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(there must be medical evidence linking a current disability, 
even assuming the veteran has one, to his service in the 
military).

Furthermore, the Board acknowledges that the veteran has 
repeatedly asserted that his back and foot problems began 
with an injury to the back while he was in the military.  The 
Board also acknowledges that the letter from Dr. R indicates 
that the veteran's back problems began while he was in the 
military.  Such statements are presumed credible when 
considered in conjunction with a petition to reopen a claim.  
However, such statement must be considered in the context of 
the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claims.   The 
September 2004 and January 2006 VA examiners, after reviewing 
the evidence contained in the claims folder as a whole, 
clearly found that the veteran's current back and foot 
disabilities were not related to his military service.  Such 
opinions warrant more probative weight than the note from Dr. 
R which did not indicate it was based on a review of the 
veteran's clinical record as contained in the claims folder.  
As such, the additional evidence considered in conjunction 
with the record as a whole does not raise a reasonable 
possibility of substantiating the claims.  In short, these 
medical records, as well as the veteran's testimony before 
the RO and the Board, do not show a causal relationship 
between his service in the military and his current back and 
foot disabilities, nor do they otherwise verify the 
circumstances of his service.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
veteran's previously denied claims for service connection for 
a back disability and a bilateral foot disability has not 
been received subsequent to the last final RO decision in 
September 1978.  In the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  As such, the veteran's 
claims are not reopened.

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).  In this case, the increased rating 
claim was received in October 1995.  As such, the rating 
period for consideration on appeal is from October 1994.  38 
C.F.R. § 3.400 (2007)

In addition, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

Shell Fragment Wound Scar of the Left Shoulder

The veteran's shrapnel wound scar of the left shoulder is 
assigned a noncompensable disability evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805.  Disability 
evaluations are assigned under Diagnostic Code 7805 for 
limitation of function of the part affected by the scar, in 
this case, the right upper extremity.  Limitation of motion 
of the arm is evaluated under Diagnostic Code 5201.  For the 
next higher 20 percent disability evaluation, there must be 
limitation of the arm to shoulder level.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

The objective evidence of record does not show that the 
veteran has limitation of motion of the left upper extremity 
due to his scar for the rating period at issue.  At his 
September 2004 VA examination, the examiner noted that the 
veteran had arthroscopic subacromial decompression of the 
left shoulder for impingement syndrome, for which he is not 
service connected.  Nevertheless, he had range of motion of 
the left shoulder to 144 degrees, and full range of motion in 
abduction and rotation.  See 38 C.F.R. § 4.71, Plate I (full 
range of motion for shoulder is from zero (0) to 180 degrees 
and rotation from zero (0) to 90 degrees; full range of 
motion for forearm is pronation from zero (0) to 80 degrees 
and supination from zero (0) to 85 degrees).  Moreover, there 
is also no reduction in muscle strength, nor is there any 
evidence of atrophy, deformity, or effusion.  As such, there 
is no evidence that this scar has impaired his ability to 
function.  

The Board also considered whether the veteran is entitled to 
a compensable disability rating under other applicable 
Diagnostic Codes, including Diagnostic Codes 7801-7804.  
Under Diagnostic Code 7801, a 10 percent disability 
evaluation is assigned for a scar that is deep or that causes 
limited motion of an area exceeding 6 square inches (39 sq. 
cm.).  Diagnostic Code 7802 provides for a 10 percent 
disability evaluation for superficial scars, that do not 
cause limited motion, but that cover an area of 144 square 
inches (929 sq. cm.) or more.  Diagnostic Code 7803, for a 
compensable 10 percent rating, requires an unstable 
superficial scar.  Notes (1) and (2) in this code indicates 
that an unstable scar is one where, for any reason, there is 
frequent loss of the covering of the skin over the scar.  
Diagnostic Code 7804 provides for a 10 percent disability 
rating for superficial scars that are painful upon 
examination.

The Board finds that a higher evaluation for the veteran's 
shell fragment wound scar of the left shoulder, is not 
warranted under Diagnostic Code 7801 through 7804, for the 
entire rating period.  The medical evidence of record 
indicates that the veteran's scar is described as minimal, 
nontender to the touch, and without adherence, alteration or 
breakdown of the skin, elevation or depression of the scar, 
underlying tissue loss, keloid formation, disfigurement, or 
inflammation.  A November 2002 VA examination report noted 
the scar was 1.5cm by .3cm.  The veteran's July 2002 and 
September 2004 VA examination reports clearly indicate that 
this scar is nonadherent and does not limit his range of 
motion.  As such, the evidence does not show that the range 
of motion criteria sufficient to support a compensable rating 
are met.  

Because the veteran incurred a shell fragment wound in 
service, the Board also considered whether the veteran is 
entitled to a higher disability evaluation on the basis of 
muscle injury.  The factors considered in evaluating 
disabilities residual to healed wounds involving muscle 
groups are set forth in 38 C.F.R. §§ 4.55, 4.56 (2007).  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  In rating 
muscle injuries under Diagnostic Codes 5301 through 5323, 
such disabilities shall be classified as slight, moderate, 
moderately severe, or severe.  See 38 C.F.R. § 4.56.  

Reviewing the evidence of record, the Board concludes that 
the veteran is not entitled to a higher disability evaluation 
for the shell fragment wound scar of the left  shoulder under 
38 C.F.R. § 4.56.  The evidence of record does not show that 
the veteran sustained any injury to any muscles in the area 
of the shoulder injury.  While the veteran's treatment 
records for the initial wound are not available, the medical 
evidence of record indicates that the veteran's wound was 
superficial, without any residual fragments or muscle injury.  
See 38 C.F.R. § 4.56 (d)(1)(ii).  In addition, there is no 
evidence of prolonged infection, residual functional 
impairment, or muscle loss or damage as a result of the 
shrapnel wound.  See 38 C.F.R. § 4.56 (d)(2)(ii), 
(d)(2)(iii).  Therefore, there is no objective clinical 
indication that the veteran's shell fragment wound scar of 
the left shoulder would support a compensable rating under 
38 C.F.R. § 4.56 and the related diagnostic codes.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional 
and unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has been no 
showing by the veteran that his shell fragment wound scar of 
the left shoulder, causes marked interference with his 
employment (that is, beyond that contemplated by his current 
schedular rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that he has not missed any time from work due 
to this disability, nor has he required any hospitalization 
or prolonged treatment for it, much less on a frequent basis.  
So there are no grounds for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Burn Scars of the Fingers

The veteran's burn scars of the fingers have been assigned a 
noncompensable initial rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Under DC 7804, a 10 percent disability 
evaluation is assigned for a superficial scar which is 
painful upon examination.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).  Note (1) indicates that a superficial scar 
is one not associated with underlying soft tissue damage.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds no basis for 
assigning a higher disability rating for his burn scars of 
the fingers.  In this regard, the Board notes that the 
veteran's most recent, January 2006 VA examination report 
indicates that the veteran's residuals burn scars of the 
fingers were barely visible.  At his September 2004 VA 
examination, the veteran's burn scars were described as 
minimal, without functional limitation.  And, at his November 
2002 VA examination, these scars were described as 
inconspicuous, well-healed, nontender, and non-disfiguring.  
For these reasons, assignment of an increased, compensable 
disability evaluation for burn scars of the fingers is not 
warranted.  

The Board also considered whether the veteran is entitled to 
a compensable disability rating under other applicable 
Diagnostic Codes, including Diagnostic Codes 7801-7803 and 
Diagnostic Code 7805.  Under Diagnostic Code 7801, a 10 
percent disability evaluation is assigned for a scar that is 
deep or that causes limited motion of an area exceeding 6 
square inches (39 sq. cm.).  Diagnostic Code 7802 provides 
for a 10 percent disability evaluation for superficial scars, 
that do not cause limited motion, but that cover an area of 
144 square inches (929 sq. cm.) or more.  Diagnostic Code 
7803, for a compensable 10 percent rating, requires an 
unstable superficial scar.  Notes (1) and (2) in this code 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of the covering of the skin over the 
scar.  

The Board finds that a higher evaluation for the veteran's 
burn scars of the fingers is not warranted under Diagnostic 
Code 7801 through 7803, for the entire rating period.  The 
medical evidence of record, as previously noted, indicates 
that the veteran's scar is inconspicuous and nontender, and 
there is no indication of without keloid formation, 
hypopigmentation, or tissue loss.  The veteran's VA 
examination reports clearly indicate that this scar is 
nonadherent and does not limit his range of motion.  
Additionally, the Board finds that the veteran's burn scars 
of the fingers do not warrant a compensable disability 
evaluation under Diagnostic Code 7805, as the veteran's burn 
scars of the fingers have not been shown to cause limitation 
of function.  As such, the evidence does not show that the 
range of motion criteria sufficient to support a compensable 
rating are met.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing that the 
burn scars of the fingers caused marked interference with his 
employment (meaning above and beyond that contemplated by his 
current rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a higher, compensable rating 
for burn scars of the fingers, on either a schedular or 
extra-schedular basis.  As the preponderance of the evidence 
is against the claim, there is no reasonable doubt to resolve 
in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



Entitlement to Service Connection for Left Shoulder 
Disability

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left shoulder 
disability, so it must be denied.  38 C.F.R. § 3.102.  

There is no medical evidence of record indicating a left 
shoulder disability was incurred during or as a result of his 
military service.  In particular, the Board points out that 
the veteran's separation examination shows that the veteran 
had a normal clinical evaluation of his upper extremities, 
neck, and musculoskeletal system.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  It stands to reason that, if he indeed had any 
problems with his left shoulder at his discharge from 
service, as he is now alleging, then he would have at least 
mentioned this during his military examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

Furthermore, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis of a left 
shoulder disability in 2001.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that the veteran asserts that he has a 
history of service related disabilities as the result of 
shrapnel in the back and shoulder areas during his service.  
However, no left shoulder disability was diagnosed at that 
time.  At his August 1978 VA examination, his left shoulder 
was found to be normal, except for a scar for which he is 
currently service-connected.  Moreover, the Board points out 
that the veteran has reported several post-service injuries, 
including multiple motor vehicle accidents in 1991 and 1996, 
wherein he complained of left arm and left shoulder pain, 
respectively.  Similarly, the veteran's private physician, 
D.L.O., D.O., in March 2001, indicated that the veteran's 
left arm and shoulder complaints were related to an 
occupational spinal strain injury.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  

Moreover, none of the veteran's treating providers found a 
relationship between the veteran's current left shoulder 
disability and his military service.   In fact, a July 2002 
VA x-ray report indicates that the veteran's left shoulder 
was within normal limits.  Further, the September 2004 VA 
examiner concluded that the veteran's current left shoulder 
was normal upon physical examination, despite a history of 
treatment for left shoulder bursitis and subacromial 
impingement.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").   See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed the 
claimed left shoulder disability during or as a result of his 
service in the military.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").   

Therefore, the only evidence portending that the veteran has 
a left shoulder disability related to his service, comes from 
him personally.  As a layperson, the veteran simply does not 
have the necessary medical training and/or expertise to 
diagnose or determine the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

The petition to reopen the claim for service connection for a 
bilateral foot disability is denied.

The petition to reopen the claim for service connection for a 
back disability is also denied.

The claim for a compensable disability rating for shell 
fragment wound scar of the left shoulder is denied.

Entitlement to an initial, compensable rating for burn scars 
of the fingers is denied.

Entitlement to service connection for a left shoulder 
disability is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


